              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        No. 4:17-CR-00291

                                                 (Judge Brann)
       v.

NATHAN CROWDER,
MARKEESE ASKEW,
WAYNE DAVIDSON, and
RAYMOND HOWARD,

            Defendant.

                                   ORDER

      AND NOW, this 22nd day of March 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Crowder’s “Motion for a Pre-Trial James Hearing to Determine the Existence of a

Conspiracy and the Admissibility of Co-conspirator’s Statements,” November 30,

2018, ECF No. 126, is DENIED.


                                           BY THE COURT:



                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
